DETAILED ACTION
This action is responsive to the application filed 7/3/2018.
Claims 1-20 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 19 is objected to because of the following informalities:  The claim incorrectly ends in a comma.  Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11-17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim as written is clearly incomplete. For the sake of examination claim 4 will be interpreted to recite, “The device of Claim 1, comprising a return tube configured for carrying working fluid from an intravascular heat exchange catheter or external heat exchange pad to the bag.”
Regarding claim 6, 11 and 18, the claims are indefinite since they recite method steps in apparatus claims, making it unclear whether infringement occurs upon construction of the device or whether infringement occurs upon use of the device in the claimed manner.
The following is a list of method steps present in the different apparatus claims
Claim 6: “wherein the conduit receive
Claim 11: “wherein working fluid from the intravascular heat exchange catheter or external heat exchange pad passes through an entry tube to enter the heat exchange bag”. 
Claim 18: “wherein the device provides closed fluid path where liquid and air flow in opposite directions through the IV or other line”
The examiner suggests amending the claims to include functional language such as ‘configured to’ and ‘capable of’ in order to clarify that applicant is reciting structure capable of performing the claimed function and not the performance of the function itself.
Claim 18 recites the limitation "the reservoir" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence from rejected base claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 13-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machold et al. (US 20040024437, “Machold”).
Regarding claim 11, Machold, as modified, teaches a device (Fig. 1) comprising: an enclosure (Fig. 2, bulkhead 30) in which is disposed a pump tube (Fig. 6, rotor 106 and par. 59, the pump can be a ‘peristaltic roller pump’); an assembly (Fig. 2, heat exchanger 20) comprising a heat exchange bag coupled to the enclosure (Par. 61 and fig. 4D, heat exchange layer 28), the heat exchange bag for holding working fluid from an intravascular heat exchange catheter or external heat exchange pad (Fig. 2, showing fluid circulating between the heat exchanger 20 and an intravascular catheter 160), the heat exchange bag being configured for insertion between opposed plates to effect heat exchange between the plates and working fluid flowing through the bag (Par. 51 and fig. 1, heat generating or removing unit 11; heat exchanger 20 is at least capable of being used in this fashion), wherein when the heat exchange bag is 
Regarding claim 13, Machold, as modified, further teaches a reservoir in the enclosure for receiving working fluid from the bag (Fig. 5 and par. 63, ‘In addition, the cassette comprises a bulkhead (30, 330) that comprises a pump head 140 and a reservoir (58, 358). The reservoir has a reservoir inlet that is in fluid communication with the external heat exchanger flow channel outlet 38 and a reservoir outlet (62, 362).’).
Regarding claim 14, Machold, as modified, further teaches wherein the pump tube is in fluid communication with a reservoir in the enclosure to receive working fluid from the reservoir (Fig. 5 and par. 63, ‘The pump head has a pump inlet 113 and a pump outlet 115, and the pump inlet is in fluid communication with the reservoir outlet (62, 362) for pumping fluid from the reservoir outlet.’).
Regarding claim 17, Machold, as modified, further teaches a supply tube in fluid communication with the dampener tube for conveying working fluid to an intravascular heat exchange catheter or external heat exchange pad (Fig. 18 and par. 135, ‘a pressure . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold et al. (US 20040024437, “Machold”) in view of Arnold et al. (US 20080267599, “Arnold”).
Regarding claim 1, Machold teaches a device (Fig. 1), comprising; a bag (Par. 61 and fig. 4D, heat exchange layer 28) supported by a frame (Par. 61 and fig. 4, back plate 26), the bag with frame being receivable between heat exchange plates (The cassette is capable of being used in this manner) such that heat can be exchanged between working fluid flowing through the bag and at least one of the heat exchange plates (Par. 51 and fig. 1, heat generating or removing unit 11); and 
Machold fails to teach wherein working fluid from a heat exchange is passable through an entry tube of the frame to enter the bag, the entry tube having a first diameter and terminating proximate to the first rail so that working fluid enters the bag proximate the first rail, and the: device further comprises a drain tube extending toward a second rail of the frame that is opposite to and parallel with the first rail, the drain tube terminating proximate to the second rail, the drain tube being useful for emptying the bag by reversing the pump to withdraw working fluid from the bag through the drain tube. 
Arnold teaches a similar heat exchange device (Fig. 6) comprising a thin-walled bag (Fig. 5, fluid-tight pouch 150) supported by a frame (Fig. 6, the frame can be considered rails 153, 155 and housing 64), the bag with frame being receivable between heat exchange plates such that heat can be exchanged between working fluid flowing through the bag and at least one of the heat exchange plates (Abstract); wherein working fluid from a heat exchange is passable through an entry tube of the frame to enter the bag (The examiner maintains that central passage 162 of rail 155 could be used to pass working fluid into the bag), the entry tube having a first diameter and terminating proximate to a first rail so that working fluid enters the bag proximate the first rail (Fig. 6, rail 155 having short central passage 162 which terminates at slot 166 proximate the top periphery of the bag 168 which can be mapped to the claimed first rail), and the: device further comprises a drain tube extending toward a second rail of the frame (Fig. 6, rail 153 having central passage 162 which terminates at slot 165 which is proximate to the distal end 61 which can be mapped to the recited second rail) that is opposite to and parallel with the first rail (Fig. 6, the distal end 61 is opposite and 
Arnold further teaches that the cassette construction disclosed in fig. 6 is advantageous over other prior art fluid heat exchangers since it provides a broad, unidirectional laminar flow through the heat exchanger which minimizes flow path resistance by eliminating successive curves and reverses in the direction of flow (Par. 70).
In view of Arnold, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify the serpentine fluid heat exchange design disclosed by Machold for the laminar unidirectional design disclosed by Arnold in order to minimize flow path resistance by eliminating successive curves and reverses which are innate to a serpentine design, as taught by Arnold.
Regarding claim 4, Machold, as modified, further teaches a return tube configured for carrying working fluid from an intravascular heat exchange catheter or external heat exchange pad to the bag (Fig. 2, fluid line 158).
Regarding claim 5, Machold, as modified, further teaches a reservoir in the plenum for receiving working fluid from the bag (Fig. 5 and par. 63, ‘In addition, the cassette comprises a bulkhead (30, 330) that comprises a pump head 140 and a reservoir (58, 358). The reservoir has a reservoir inlet that is in fluid communication with the external heat exchanger flow channel outlet 38 and a reservoir outlet (62, 362).’).
Regarding claim 6, Machold, as modified, further teaches wherein the conduit receives working fluid from the reservoir (Fig. 5 and par. 63, ‘The pump head has a pump inlet 113 and a pump outlet 115, and the pump inlet is in fluid communication with the reservoir outlet (62, 362) for pumping fluid from the reservoir outlet.’).
Regarding claim 7, Machold, as modified, further teaches a dampener tube in fluid communication with the conduit for receiving working fluid from the conduit, the dampener tube being configured to dampen pulses in the working fluid (Fig. 6 an par. 82, ‘The pump outlet channel 314 is independently in fluid communication with a pressure dampening chamber 230.’).
Regarding claim 9, Machold, as modified, further teaches a supply tube in fluid communication with the dampener tube for conveying working fluid to an intravascular heat exchange catheter or external heat exchange pad (Fig. 18 and par. 135, ‘a pressure dampening chamber 230 is positioned adjacent to and in fluid flow communication with the fluid flowing from the pump in the pump outlet channel 314 towards the outlet channel 319.’).
Regarding claim 15, Machold, as modified, further teaches a drain tube extending toward a rail of the assembly (Machold has previously been modified in view of Arnold to utilize the laminar flow unidirectional heat exchange design of Arnold; see Arnold, fig. 6, rail 155 having central passage 162 which terminates at slot 166 which extends to the distal end 61 which can be mapped to the recited rail)  that is distanced from the entry tube (See Arnold, fig. 6, rail 155 is distanced from rail 153), the drain tube being useful tor emptying the bag by reversing the pump to withdraw working fluid from the bag through the drain tube (Fig. 6, rail 155 could be used for this intended use).
Regarding claim 18, Machold, as modified, further teaches wherein the reservoir is in fluid communication with an IV fluid source via a single IV line (Figs. 2, 6 and par. 101, ‘The .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,022,265 (‘265). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in their claimed subject matter. For instance, the following is a comparison between the subject matter of application claim 1 compared to the subject matter recited by claim 1 of the ‘265 patent.

Application claim 1
Claim 1 of ‘265
1.    A device, comprising;
a bag supported by a frame, 
the bag with frame being receivable between heat exchange plates such that heat can be exchanged between working fluid flowing through the bag and at least one of the heat exchange plates; and


wherein working fluid from a heat exchange element is passable through an entry tube in a first rail of the frame to enter the bag, the entry tube having a first diameter and terminating proximate to the first rail so that working fluid enters the bag proximate the first rail, and 
the device further comprises a drain tube extending toward a second rail of the frame that is opposite to and parallel with the first rail, the drain tube terminating proximate to the second rail, the drain tube being useful for emptying the bag by reversing the pump to withdraw working fluid from the bag through the drain tube. 


a thin-walled bag supported by a frame, 

the bag with frame being receivable between heat exchange plates such that heat can be exchanged between working fluid flowing through the bag and at least one of the heat exchange plates; and 

connected to the frame, the plenum supporting a pump tube in fluid communication with the bag, the pump tube being configured to engage a raceway of a pump so that the pump can urge against the pump tube to circulate working fluid, 

wherein working fluid from a tube for conveying working fluid to a heat exchange element passes through an entry tube in a top rail of the frame to enter the bag, the entry tube having a first diameter and terminating proximate to the top rail so that working fluid enters the bag proximate the top rail, and 

the device further comprises a drain tube extending through the entry tube and extending toward a bottom rail of the frame that is opposite to and parallel with the top rail, the drain tube terminating proximate to the bottom rail, the drain tube being useful for emptying the bag by reversing the pump to withdraw working fluid from the bag through the drain tube.


As can be seen from the above comparison, the application claims are a broader recitation of the subject matter recited by the patent claims. Therefore, it would be impossible to make and use the device recited by the application claims without infringing on the claimed subject matter of the patent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794